 LUCILLE OF HOLLYWOOD37termination of the Local's liability, as hereinbefore provided.The quarterlyperiods, hereinafter called "quarters," shall begin with the first day of January,April, July, and OctoberLoss of pay shall be determined by deducting from asum equal to that which ltoslalid would normally have earned for each quarteror portion thereof, his net earnings, if any, in other employment during thatperiodEarnings in one par ticular quarter shall have no effect upon the back-payliability for any other quarter.It is further recommended that the Board expressly reserve the right to modifythe back-pay provisions if made necessary by a change of conditions in the future,and to make such supplements thereto as may become necessary in order to defineor clarify their application to a specific set of circumstances not now apparent."Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1The Company is engaged in conuneice within the meaning of Section 2 (6)and (7) of the Act.2.The Local is a labor organization within the meaning of Section 2 (5) ofthe Act.3By causing the Company to discriminate against John H. Rosland in viola-tion of Section S (a) (3) of the Act, the Local has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (b) (2) of the At.4By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Local has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.'23The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.(iThe Biotherhood has not engaged in the unfair labor practices alleged inthe complaint[RecommendedOrderomitted from publication in thisvolume.]11Fairmont Creame, iy Company,64 NLRB 824,cf.N LR B. v New York MerchandiseCompany, Inc ,1:14 F 2d 949 (C A2) ; International Union v. Eagle-Picker Mining andSmeltingCo.,325 U S 33512RandolphCorporation,89 NLRB 1490;Union StarchdRefining Company,87 NLRB779,Clara-Pat Packing Company,87 NLRB 703.LUCILI,F. OFHoi,r,YwoonandUNDERGARMENT WORKERS UNION LOCALNo. 496LUCILI.E Or IIOLI.YWOODandUNDERGARMENT WORKERSUNION LOCALNo. 496.Cases Nos. 21-CA-673 and 21-CA-737. February 7,1951Decisionand OrderOn November 13, 1950, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in this proceeding, finding that the Respond-ent had engaged in certain unfair labor practices alleged in the com-93 NLRB No. 16. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practices,and recommended that the complaint be dismissed with respect to suchallegations.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief, and the Respondent fileda "Reply Brief In Opposition To The General Counsel's StatementOf Exceptions."The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recommen-dations of the Trial Examiner, with the following additions and modi-fications.1.We agree with the Trial Examiner's conclusion that, even if theRespondent knew of the union activity of Knudson, Celaya, andCollelouri, the preponderance of the' evidence fails to establish anydiscrimination in regard to their hire, tenure or terms or conditionsof employment.3We accordingly find it unnecessary to adopt or passupon the Trial Examiner's reasons for refusing to infer such knowl-edge from the size of the Respondent's plant.2.In the absence of exceptions thereto, we adopt the Trial Exam-iner's findings of Section 8 (a) (1) violations.OrderUpon the entire record of the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lucille of Holy-wood, a copartnership, its officers, agents, successors, and assigns,shall :1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].'The Trial Examiner made certain misstatements and omissions of facts which do notaffect his ultimate conclusions or our concuirence therewithHowever,we note the follow-ing corrections and additions(1)Astrid Knudson had been employed 4, not 2 years, (2)Celaya had been employed 3 veais in December 1950, (3) Celaya testified that she hadtold Mr Green that she was leaving because Mrs Russell didn't like her work and she couldfind employment some other place8In its exceptions the General Counsel directs the Board'sattention to the fact thatCelaya, after leaving her job to pick up her pay check met Thant Manages Gieen whoalready had her final check piepaied.Although the Trial Examiner failed to note thisfact,the record establishes that Mi s Russell had, however,called the office to notify thebookkeeper that Celaya had quit. LUCILLE OF HOLLYWOOD391.Cease and desist from :Interference with, restraint, or coercion of its employees in theirexercise of the right to seek self-organization, to form labor organiza-tions, to join or assist Undergarment Workers Union Local No. 496,affiliatedwith the International Ladies Garment Workers Union,A. F. of L., or any other. labor organization, to bargain collectivelythrough representatives of their own free choice, to engage in con-certed activities for the purposes of collective bargaining and othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such rights may be affected by an agreementwhich requires membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its establishment in Hollywood, California, copies ofthe notice attached to the Intermediate Report, marked Appendix 4Copies of the notice, to be furnished by the Regional Director of theTwenty-first Region, as the agent of the Board, should be posted bythe Respondent immediately upon their receipt, after being, duly.signed by a person qualified to act as its representative, and should bemaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps should be taken by the Respond-ent to insure that these notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (3) of the Act.Intermediate Report and Recommended OrderMr. Daniel J. Harrington,for the General Counsel.Loeband Loeb,by Mr.Michael Kohn,of Los Angeles, Calif., for the Respondent.STATEMENT OF THE CASEUpon charges and amended' charges duly filed by the Undergarment WorkersUnion, Local No. 496, affiliated with the International Ladies Garment WorkersSaid notice, however, shall be, and it hereby is, amended by striking from line 3 thereofthe words "The recommendations of a Trial Examiner" and substituting in lieu thereof thewords "A Decision and Order." In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be inserted before the words, "A Decision andOrder," the words, "A Decree of the United States Court of Appeals Enforcing." 40DECISIONS OF NATIONALLABOR RELATIONS BOARDUnion, A. F. of L., and designated herein as the Union, the General Counsel ofthe National Labor Relations Board,' in the name of the Board, caused theRegional Director of its Twenty-first Region, at Los Angeles, California, to issuea complaint dated June 27, 1950, against Lucille of Hollywood, a copartnershipdoing business in Hollyood, California, herein called the Respondent.The com-plaint alleged that the Respondent did engage and has continued to engage inunfair labor practices affecting commerce, within the meaning of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, as amended and reenacted in the Labor Management Relations Act of1947, 61 Stat. 136, designated herein as the Act.Copies of the charges, an orderconsolidating the cases, the consolidated complaint, and a notice of hearing wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance: (1) that the Respondent, by its officers, agents,and employees, from on or about December 19, 1949, up to and including thedate of the complaint had interfered with, restrained, and coerced its employeesin their exercise of the rights guaranteed in Section 7 of the Act, by variousacts and statements; (2) that the Respondent had discharged Josephine Col-lelouri on or about December 20, 1949, and Astrid Knudson on or about December21, 1949, and that it had transferred Laura Celaya to other work on or aboutDecember 22, 1949, and discharged her on December 23, 1949; (3) that theRespondent had failed or refused to offer these employees reinstatement untilcertain enumerated dates thereafter; (4) that the Respondent's actions withrespect to these employees had been motivated by their membership in andactivities on behalf of the Union, and by their participation in concerted activitywith other employees for mutual aid and protection; (5) that the Respondent,on or about March 21, 1950, had locked out, discharged, or laid off all of itsemployees, and has at all times since that date failed and refused to reinstatethem-including,inter alia,Astrid Knudson and Laura Celaya-for the reasonspreviously noted ; and (6) that the Respondent's course of conduct, thus described,involved unfair labor practices affecting commerce, within the meaning of theAct as amended.In due course, on July 17, 1950, the Respondent filed an answer, and onSeptember 20, 1950, an amendment to its answer, in which it admitted thejurisdictional allegations of the complaint, denied the allegation that the Unionwas alabor organization within the meaning of the Act, and denied the com-mission of any unfair labor practices. In its answer, also, the Respondentadmitted that Josephine Collelouri and Astrid Knudson had been laid off on orabout the dates alleged in the complaint but went on to allege that they had beenoffered reinstatement on specific dates prior to those cited by the General Counsel ;with respect to Laura Celaya, the. Respondent's answer, as amended, alleged thatshe had resigned on December 22, 1949, and had been offered employment on thedate cited in the complaint.Affirmatively, the Respondent's answer alleged thatit had been the Respondent's regular policy for a number of years to close theplant throughout the holiday period from Christmas to New Year's Day becausebusiness is then slow and because of its need to take inventory ; that the firmusually operates with a skeleton crew at such times ; and that it recalls all of itsregular workers not employed elsewhere,sometime in January of each year, andreemploys them at their former jobs.'The General Counsel and his representative in this case are designated herein as theGeneral Counsel,and the National Labor Relations Board as the Board. LUCILLE OF HOLLYWOOD41Pursuant to notice, a hearing was held at Los Angeles, California, on October3 and 4, 1950, before me, a Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented bycounsel.All of the parties participated in the case and were afforded a fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence pertinent to the issues.At the close of the testimony the GeneralCounsel moved to conform the pleadings to the proof in nonessential matters;there being no objection I granted the motion.The parties waived their right tooral argument, although the General Counsel cited a number of Board and Courtdecisions, allegedly relevant to the issues, for my consideration.Neither of theparties expressed a desire to file a brief. Subject to an understanding that Iwould be permitted to view the Respondent's plant, in the company of counsel,after the hearing, and to utilize any impressions derived as a result of such aninspection even though such impressions were not physically recorded, the recordof testimony was closed.FINDINGS OF FACTUpon the entire record in the case, and from my observation of the Respond-ent's plant and the witnesses, I make the following findings of fact :1.THE BUSINESSOF THE RESPONDENTThe Respondent, Lucille of Hollywood, is a copartnership with its principaloffice and place of business at Hollywood, California, where it is engaged in themanufacture of ladies undergarments-specifically brassieres and garter belts.In the 1949 calendar year, the Respondent purchased material, equipment, andsupplies valued in excess of $100,000; more than 50 percent of it, in value, wasshipped to the Respondent's plant from points outside the State of California.During the same period, the Respondent's sales exceeded $100,000; more than50 percent, in value, of the goods sold were shipped to points outside of theState.The Respondent concedes, and I find, that it is engaged in commerce, withinthe meaning of the Act?II.THE ORGANIZATION INVOLVEDIn the light of the evidence with respect to the activities of the Union'sparent organization and its representatives, I find, contrary to the contentionof the Respondent, that the Union is a labor organization within the meaningof the Act, which admits and has admitted to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESThe General Course of Events1.The Union campaignThe Union's attempt to organize the Respondent's employees began in Novem-ber, on a date not set forth in the recordAs the result of a telephone contactby an unnamed "girl," Astrid Knudson, a sewing machine operator with 2 yearsof experience in the Respondent's employ, was solicited to apply for unionmembership.She did.Thereafter, at the request of the union organizer, shedistributed a number of union membership application cards to other employees.The record indicates that the cards were distributed outside of her regular2 SeeS'tanislausImplement and Hardware Co, Ltd,91 NLRB 618 42DECISIONSOF NATIONALLABOR RELATIONS BOARDworking hours, or during free time at the plant.Her activities, in this connec-tion, continued in December.There is no evidence of an overt response on thepart of the Respondent's other employees.Knudson testified, and I find, thatno representative of the Respondent spoke to her about the distribution.2.The December dischargesThe Respondent's business normally suffers a seasonal slump at the end ofDecember.Its regular policy,as a result, has been to close the plant, imme-diately after the Christmas holidays,for a short period-usually, at least, untilafter the New Year's holiday which follows.'There was no deviation from theRespondent's regular practice,in this respect,during the 1949-1950 holidayperiod.Prior to the holidays,on various dates in December which do not appearin the record,four employees were laid off.Eight additional employees werelaid off or separated between the17th andthe 21st of December1949-four ofthese on the 17th.A fifth,PhilomendParsley, waslaid off on an undetermineddate within the 5-day period,'and Josephine Collelouri,named in the complaintas a discriminatory dischargee,was terminated on the 20th.On December 21,1949, Knudson received her pay and was notified by Mrs. Russell,the Respond-ent's forelady and general plant manager,that she was being laid off also.Russell's testimony,which I credit in this connection,indicates that Knudsonwas informed as tothe temporarycharacter of the separation,and was advisedto keep in touch with the plant with respect to possible recall'Coincidentally with the layoffs noted, Laura Celaya, another sewing machineoperatorNN ith 3 years ofexperience in the Respondent's employ,was shiftedon December 20 from one machine to another.Previouslyemployedas a setterof brassiere cups, subject to occasional assignments involving other work, Celayawas assigned on this occasion to workas a sewer of cupcenters.Her place ofwork was also shifted,she had been eniploved at a machine approximately in themiddle of a "line"in the eastern half of the building, adjacent to the southernwall of the plant and extending westward from its easteinwindows, and wastransferred to a machine in the western half of the plant, close to the aislewhich divides its eastern and western sections.'At varioustimes on the 21stand 22nd which ale not detailed expressly in the record, Celaya was apprised3While a "skeleton crew" is sometimes retained in spite of the general shutdown, theRespondent noimally utilizes the holiday peitod to take a stock inventory, and to makenecessary repairs and alterations in the physical setup of the plant.4Only one of the five employees involved had been in the Respondent's employ for morethan a few weeks.5Knudson testified that Mrs. Russell had described the layoff as one of indefiniteduration-and also stated that Mrs Russell had remarked at the time that she was"weeding them all out" , she also testified that, in the course of a visit to the plant on thefollowing day to retiieve a thermos bottle she had left behind, she had been informed byMishel Green, the Respondent's active head, that he didn't "keep" people when he dis-covered that they were not his friendsThe remark attributed to Mrs Russell may havebeen made : she did not deny it. I find it equivocal, however, and conclude that, evenifmade, it gives no reliable indication as to the existence of an illegal motive forKnudson's layoff.Green did not expressly deny or repudiate the observation attributedto him ; he did testify, however, that the employment policy of the Respondent wasadministered and effectuated by Mrs. Russell exclusively, and that Airs Knudson had notbeen discharged discriminatorily because of her union activityIn the light of the entirerecord, to be analyzed in this report, I find the testimony of Knudson with respect toGreen's observation unworthy of credit. It is hereby rejected.6Celaya contended that her new work station was poorly lighted, in comparison withthe light available at her former place of work;her contentions in this respect are setforth and discussed elsewhere in this Report LUCILLE OF HOLLYWOOD43by the Respondent's "floor girl" that her work on the cup centers of certain`bundles" had been defective, and that the work would have to be redone.?At about 10 a. m. on the morning of December 22, Celaya, upon being informedthat another bundle of her work would have to be resewn, left her machine andprotested the order.The record reveals a conflict of testimony as to the wayin which her protest was made; I find, upon a preponderance of the evidence,that Celaya informed Mrs. Russell of her strenuous objection to the Nvay inwhich she was being treated and announced that she would leave the Respondent'semploy; that she returned to her machine forthwith to collect her personal be-longings ; and that she secured her final check from Green-on the factory stairs-after informing him, in response to a question, that she was "leaving" the plant.The rest of the production workers in the Respondent's employ, approximately110 in number, were laid off until the turn of the year when the plant closed forthe Christmas holiday week end.3.Organizational activity in JanuaryProduction at the Respondent's plant resumed on January 2, 1950; by theend of the first week of the new year, 124 employees had returned to work 8Knudson, Celaya, and Collelouri were niong those who were not reemployed.On Friday, January 6, 1950, two union organizers, Abe Pincus and JackSchindler, called upon Green at the plant office.The available testimony withiespect to their conversation is in conflict; I find, upon the entire record, that theorganizers opened the discussion with a request for the reinstatement ofKnudson; that Green admitted his general awareness of the union activity amonghis employees but contended that he had been unaware of Knudson's connectionwith it; and that Mrs. Russell was invited to the conference by Green to explainwhy Knudson's layoff had antedated the general shutdown.Mrs Russell joinedthe group, I find, approximately 10 or 15 minutes after the arrival of the unionorganizersShe ascribed the early layoff of Knudson to her poor work and thefact that she had once presented a disciplinary problemA lengthy discussion ofthe Union's attempt to organize the undergarment manufacturers of the LosAngeles area, the nature of the agreement which the Union might offer, and thepossibility of a strike at the Respondent's plant then followed?The conferenceended with a renewal of the Union's request that Knudson be reinstated ; Greenreplied, I find, that he would exercise his own judgment in that respectOn Monday, January 9, 1950, Mrs. Russell, in the absence of Green, called themachine operators in the Respondent's employ to her desk at the 10 o'clock restperiod.She was, according to her own testimony, nervous and upset.A syn-thesis of the available evidence with respect to her remarks establishes that shebegan with a reference to her recently acquired knowledge that there had beenor would be "labor trouble" at the plantShe then proceeded, apparently, todecry the attempts of the employees to achieve self-organization ; and advised'Celaya testified thatshe had been instructedby the"floor girl,"on each occasion, torip the defective work and to resew it.Mrs Russell testified, however, and I find, thatfloor girls in the Respondent's employ were generally expected to rip defective workunless they were too busy.Whatever instructions were given Celaya, in fact, it is clearthat her compensation, which was computed on an hourly basis, was not affectedUponthe entire record, I find it unnecessary to determine whether Celaya was actually instructedto perform work which the floorgirlsordinarily did.8The plant's average complement was about 130 employees;this figure includes appioxi-mately 15 permanent office workers.I find the lengthy testimony given with respect to this phase of the conversation im-material in the context. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem that any grievances they might have in connection with their employmentought to be brought directly to the attention of the managementThe employeeswere also exhorted to leave if their dissatisfaction with their employment wasbasic.Mrs. Russell, it is found, referred repeatedly to her own dismay at thethought that the employees had seen fit to seek the assistance of the Union,and went on to express the fear that Mr. Green might move the plant to LongBeach in order to avoid the possibility that he might have to deal with a labororganization.10In the course of her remarks, I find, Mrs Russell also declaredthat she had sought, unsuccessfully, to identify the union adherents at the-plant and called upon the employees to determine for themselves the identityof those workers who were interested in the Union ; she implied, if she did notexpressly state, that the employees who were opposed to the Union might wellexercise their persuasive powers upon the employees who favored it, in anattempt to persuade them to change their minds.The testimony of Anna Shackman, a witness subpenaed by the General Counsel,quoted Mrs. Russell, in this connection, substantially as follows : "It is up to yougirls now to save your jobs.Try and find out just who is making the trouble, so,you will have your jobs saved." I find Shackman's testimony with respect to.this statement credible.Shortly after Mrs. Russell's remarks an employee, Laura Dibiase, preparedand initiated the circulation of a petition among the employees. Its preamblestated that:We, the undersigned, employees of "Lucille of Hollywood" want Mr Greento know that we are happy and satisfied to be working for him in his factoryunder the present conditions.The record establishes without contradiction, and I find, that Dibiase acted,after a conference with several rank-and-file employees ; that she did not com-municate her desire to initiate a petition to any representative of management ;that she borrowed the necessary paper from an office employee without statingher purpose; that she prepared the petition with her own hand and offered itfor signature, herself, at the outset. that it was then placed upon a table in theplant for the other employees to sign; and that the Respondent's floor girls, ul-timately, took it to a number of workers who expressed a desire to sign it sub-sequently.The testimony of Dibiase establishes, and I find, that the floor girlstook the petition to these employees during working hours, and that the cir-culation of the petition in this fashion involved some interruption of work.On the 9th, or within a short period of time thereafter, 122 signatures wereaffixed to the petition.One employee refused to sign ; her refusal was notedon the document, under circumstances not revealed by the record.Dibiase testi-fied, and I find, that the petition was thereupon given to Mrs. Russell for trans-mittal to Mr. Green, who was then in New York on a business trip.The organizational activity of the Union was a topic of heated discussionamong the Respondent's employees in the weeks that followed.While the recordcontains no evidence that the proponents of the Union made any overt attemptto plead its case among the employees, there is ample testimony that those whowere opposed to the organization expressed their views freely at the plant,during the rest periods and the lunch hour. A number of the employees, I find,used their free time at the plant, or a portion of it, to harangue their fellowworkers with respect to the dishdiantages of self-organization, and many of"Russell's own description of her conduct reads as follows: "I just called them alltogether and asked them what the trouble was, and what they wanted to do and whattheir point of view was and whatthe girls were dissatisfied with." LUCILLE OF HOLLYWOOD45them posted hand-made signs on the work-room walls, expressive of their op--position to the Union.There is no evidence that the supporters of the Union ever attempted, in simi-lar fashion, to defend that organization or to promote its organizational cam-paign.Mrs Russell, who was fully aware of the activity of those opposed tothe Union, made no attempt to interfere with it, or to restrict it, during therest periods or at lunch.With respect to the placards or hand-written noticesposted by the employees, Mis. Russell's uncontroverted testimony establishesthat the Respondent's janitor was instructed to remove them every night, andthat he did so, but that others reappeared each day.In the meantime, on January 23, 1950, Knudson resumed work. At or aboutthe same time, Celaya was recalled ; she was reemployed by the Respondent ather "regular" work as a setter of brassiere cups on January 30, 1950. Collelouriwas requested, in a letter dated on the 25th of January, to report for work ;she did not respond. The Respondent has made no further effort to communi-cate with her, and she has never been reemployed.4.The leaflet distributionEarly in February, on a date which does not appear in the record, several-union organizers undertook to distribute a mimeographed organizational leafletat the plant exits.The record establishes, and I find, that they reached theplant shortly prior to 4: 30 p. in.; -that one of them stationed himself at theplant's rear exit on the west; and that two of them stood on the sidewalk at thefront entrance of the Respondent's plant.While the evidence as to the preciseway in which the Respondent's management became aware of their presenceis conflicting and somewhat inconclusive, I am satisfied that Green was awareof their presence and their intentions before work at the plant ended for the{lay.The testimony of Gloria Busman, an office employee of the Union's parentlabor organization, which I credit in this connection, establishes that Green cameout of his office; that he approached her companion, who was in charge of theleaflet distribution; and that, in a colloquy with the latter, he challenged theUnion's right to distribute leaflets, under the circumstances, and threatened tocall the police."Green was advised that the leaflet distribution was legal; hemade no effort, I find, to pursue the matter.When, at 4: 30 p in , the Respondent's employees began to leave the plant, theleaflet distribution began.At or about this time, however, Green appeared atanother door which led from his plant office to the sidewalk at a point immedi-ately adjacent to the plant entrance; standing there, he began to say "Goodnight" to his employees.The record establishes, and I find, that the organizerin charge of the leaflet distribution immediately began to suggest, with consid-erable force and volume, that the employees ought not to be "intimidated" bytheir employer, and that they ought to make the plant "100 percent" union.Busman testified credibly, and I find, that the words of the organizer were takenup almost immediately by Green who repeated them several times, in a toneidentified by the witness as sarcastic.Busman testified that Green's repetitionof the organizer's language conveyed the impression that mimicry was intended,apparently to disparage the Union and its organizational activity." Busman also testified that Green had told the organizer in charge that he knew every"union member' among his employees.The statement may have been made; under thecircumstances, however, it cannot be regarded as a material admission. I have not soconsidered it 46DECISIONS OF NATIONAL LABOR- RELATIONS BOARDGreen admitted, as a witness, that lie had told the employees within rangeof his voice, "Girls, don't be intimidated by the boss," at least once; he denied,however, more than one repetition of this comment and insisted that he had notIntended or attempted to mine the organizer or to disparage his activity bysarcasm. In the light of my conclusions with respect to Green's activity in thisconnection, set forth elsewhere in this report, I find it unnecessary to determinethe tone of voice he employed or the manner in which lie made the remarks ad-mitted by him; upon the entire record I find, however, contrary to his con-tentions, that lie remained at the office door previously noted, in the immediatevicinity of the plant's front entrance, for an appreciable period of time-and thatwhile statiofed there, he was visible to the employees then leaving the plant.5.Employee activity in FebruaryIn the meantime, vocal opposition to the Union continued. After Knudson'sreturn, and after the leaflet distribution, in particular, this opposition becameparticularly vehement.The record establishes, and I find, that employee EllaMoscarella, one of the principal antiunion spokesmen, accosted Knudson on anumber of occasions during the rest periods and the luncheon period, andberated her at length as the instigator of the Union's organizational activity.While the record does not establish that a representative of the Respondent'ssupervisory hierarchy was present on each occasion, I find that Mrs Russellwas present, in a position to hear what was said, in the course of Mosearella'smost violent and dramatic outburst.The incident occurred in the midst ofthe luncheon period at the plant.Mrs. Russell, I find, made no attempt to haltthe verbal attack to which Knudson was being subjected; when specificallyrequested to do so, she replied that the employees were free to "fight it out"if they chose.By the middle of February, the fervor of the opposition to the Union hadsubstantially abated; the record establishes, and I find, that verbal attacksupon the Union and suspected union supporters became less frequent andfinally ceased.6.The March layoffThe Respondent's sales volume normally falls in May, June, and July; onseveral occasions in previous years, it has maintained operations throughout itsslack season with a partial crew, employed on the basis of a 3-day workweek.In 1950, however, the Respondent built up a substantial inventory in March,and the evidence establishes that most, if not all, of the Respondent's productionin that month was being added to its stock. Green, apparently, had sought abank loan previously ; he testified, in this connection, that he had been advisedto reduce his inventory in order to expedite the transaction.Late in March,therefore, the employees were informed by a notice on the Respondent's bulletinboard that there would be a general layoff on the 23rd of the month. Theworkers were advised, however, orally and by the written notice, to keep intouch with the Respondent in person, or by telephone, if they wished reemploy-mentOn March 23, 1950, a substantial number of the Respondent's productionemployees were, in fact, laid off ; of the 132 persons on the payroll of the Re-spondent for the week ending March 25, only 28 were retained.Knudson andCelaya were among those laid off.In the weeks that followed, a full crew was slowly reassembled. The numberof persons in the Respondent's employ-including its permanent office workers- LUCILLh OF HOLLYWOOD47grewfrom E8 in the week ending on the 1st of April to 70 in the week endingon the 6th of May, and 85 in the week ending on the 3rd of June, Russell's,credited testimony establishes that she was away on leave from the end ofMay to mid-July ; she contended that she had done no hiring during this period,but admitted that some of the production employees might have been recalledby other people in the Respondent's office.The record establishes that the totalnumber of employees expanded to 99 in the week ending, July 1st, 105 in thefollowing week, 119 in the week ending on July 22nd, and 138 in the last fullweek of the month'' The record indicates, and I find, that the increase in thenumber of employees from 105 to 138 was coincidental with Russell's return.Knudson and Celaya were not reemployed-and there is no evidence of arenewed effort on the part of the Respondent's management to secure theservices of Collelouri.Conclusions1.The DischargesThe General Counsel alleges that the employment of -Knudson, Celaya, andCollelouriwas terminated in December, discriminatorily, to discourage mem-bership in the Union and their organizational activity in its behalfAs anaffirmative defense, the Respondent's answer points out that its regular policyfor years has been to close its plant at the end of December for a few weeksbecause of decreased sales and the need to take an inventory.The Respondentcontends that its regular policy at such times is to operate with a skeleton crewand to recall its workers, if they are not employed elsewhere, as business im-proves.It is argued that Knudson and Collelouri were laid off in connectionwith the Respondent's regular layoff program; that Celaya was transferred inorder to prolong her employment before the layoff and left her new assignmentvoluntarily; and that each of these "dischargees" was offered reemploymentsubsequently, in due course.I find merit in the contentions of the Respondent.The record as a whole,in my opinion, fails to sustain the charges of the General Counsel, with respectto the existence of an intent to discourage membership in the Union by thelayoff or discharge of the employees named specifically in the complaint.Only with respect to Knudson and Celaya, for example, is the matter of unionactivity clearly established by the record. In the case of Knudson, the execu-tion of a union membership application and her subsequent activity in con-nection with the distribution of application cards among her fellow employeesis clearly set forth.With respect to Celaya, the execution of a union member-ship application card must be inferred ; and her testimony establishes that shedistributed only two union membership applications to fellow workersOfthese transactions, only one occurred at the Respondent's plant.Collelouri's participation in the Union's organizational activity is not es-tablished, definitively.Selaya testified that she gave one of the union member-ship applications which she dist6buted to a fellow worker named "Jo"; even if itbe assumed that the individual in question was Collelouri, the evidence es-tablishes only that she received the card.There is no indication that shesigned it or that she was active, thereafter, in the Union's behalf.12This figure is slightly in excess of the Respondent's normal complement, during theperiod antedating the layoff, for which exact figures are available, the average number ofpersons in its employ-including approximately 15 permanent employees who do not workin its plant-average130 persons 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe extent to which the Respondent was aware of the union activity in ques-tion is also a matter of some doubt.Knudson testified, and I find, that noneof her activity in connection with the card distribution occurred during workinghours ; some of the cards, apparently, were distributed at the plant during therest and lunch periods, while others were distributed in places having no directconnection with the plant.There is no indication that Knudson's activities werethe subject of comment by her fellow workers, or that they were noted by anyrepresentative of management.A finding that the Respondent was aware ofthe union activity attributable to Knudson and Celaya, therefore, must neces-sarily rest upon inference. In a number of cases, relied, upon by the GeneralCounsel, the Board has drawn such an inference-having found that, in smallplants, it is reasonable to infer that information as to the union activities ofparticular employees would come to the notice of higher management officials"In each of these cases, however, the record established, and the Board found,that the organizational activity involved was both open and notorious ; or thatit had been directly brought to the attention of a rank-and-file employee closelyallied with management, or that it had been of extended duration.The presentrecord reveals a situation which cannot be regarded as comparable.Knudson'sactivity, and that of Celaya, did not involve conduct reasonably calculated toattract the attention of the Respondent's management by its open or notoriouscharacter ; there is no indication that persons closely allied with managementwere solicited to sign membership application cards ; and the activity in questionappears to have involved only intermittent solicitation over a period of timenot very much in excess of one month. Under the circumstances, I find itdifficult to infer, in the teeth of contradictory testimony, that the supervisoryofficials of the Respondent were aware of the organizational activity engaged inby Knudson, Celaya, and Collelouri.There is testimony, which I credit, to warrant a conclusion that Green wasgenerally aware of the Union's interest in his employees.Abe Pincus, the unionorganizer, testified, for example, that Green had admitted his knowledge ofthe union campaign in the course of his conversation with the union representa-tives on the 6th of January. And Louise Klein, a sewing machine operatorformerly in the Respondent's employ, testified-without contradiction-thatGreen had referred to the Union's campaign at his plant in the course of aconversation at the 1949 Christmas party.'"This testimony, however, whateverits significance in the determination of the extent to which the Respondentwas aware of the Union's organizational campaign, cannot be regarded as suffi-cient to establish the knowledge of its management officials with respect to theidentity of the union adherents and its principal supporters.Even if I were to find, however, that the record contained enough evidence towarrant an inference that the Respondent's officials were aware of the unionactivity of Knudson, Celaya, and Collelouri, I would be constrained to find theavailable testimony, with respect to the circumstances under which they werelaid off in December, insufficient to establish the existence of an unlawful motivefor the Respondent's action.I have considered Knudson's testimony that Russell said she was "weedingthem out" at the time of the layoff ; the statement, even if it was made, is too"N. L R. B. v Abbott Worsted Mills, Inc,127 F 2d 438 (C A1) ; Quest-Shon MarkBrassiere Co, Inc,80 NLRB 1149;CentralWisconsin Motor Transport Co.,89 NLRB1204:F W Woolwoi thCo, 90 NLRB 289.11Green did not deny Klein's testimony,and Laura Dibiase, although identified aspresent when the statement was made, gave no testimony with respect to it when calledas a witness. LUCILLE OF HOLLYWOOD49ambiguous in its total context to support an inference that Knudson was laidoff because of her union activity. I have also considered Knudson's testimonywith respect to Green's alleged remarks on the following day, in the light ofthe entire record, including, but without limitation, my antecedent conclusionswith respect to the generalized nature of Green's knowledge with respect to theunion campaign, and the available evidence with respect to Knudson's subsequenttreatment by the Respondent, I have found her testimony with respect to Green'sremarks unworthy of credit..The record in its totality seems, in my opinion, to be most consistent withthe Respondent's contention that Knudson's layoff was economically motivated ;reference is made, in this connection, to the undenied fact that a general layoffat some time during the year-end holiday period was customary at the plant,and the fact that Knudson's layoff was not the only one which antedated thegeneral shutdown.16Her recall, in the last full week of January, after theRespondent had been made aware of the Union's interest in her and before theUnion's organizational activity had abated, suggests persuasively that her layoffin December was not discriminatory, in spite of the fact that it antedated thegeneral layoff by a few days ; and that it was not illegally motivated lfi I so findWith respect to C'elaya, the General Counsel contends that the change in thenature of her work assignment and her place of work on December 20, 1949,was discriminatorily motivated and calculated to discourage her union member-ship and activity. I am unable to agreeCelaya admitted, as a witness, thatshe had been trained to do the work to which she was transferred, and thatshe had done it on other occasions. There is no evidence that her new assign-ment involved a change in her rate of pay, or that it involved less desirable work.14In any event she was not told that her transfer would be permanentWithrespect to the assertion that her new work station was less adequately lighted,I find, after a personal inspection of the Respondent's plant, that the machineto which she had been newly assigned, while somewhat less brilliantly lighted,was sufficienty well illuminated by an attached light and, overhead fluorescentlights to warrant the rejection of the General Counsel's argument.Upon therecord and my inspection of the plant-an inspection made with the consent,and in the presence of, the parties-I find that Celaya's transfer did not involvea significant impairment of the conditions under which she was required to work.On the contrary, I find that her transfer was motivated by Mrs. Russell's desireto retain her in the Respondent's employ, at a time when the changes in its pro-duction schedule, antecedent to the holiday shutdown, might otherwise havedictated her immediate release.Celaya testified that her objection to Mrs. Russell's order that certain work beredone had been countered with the statement that she could go downstairsand "get" her check if that was what she was "worrying" about,Mrs Russelltestified that Celaya had resigned. I find, in accordance with Mrs Russell'stestimony, that she left work voluntarilyMy conclusions in this respect arederived not only from my observations with respect to each witness, but upon11There is no evidence that the other layoffs made before the 23rd were discriminatorilymotivated16Knudson testified that Green had advised the Respondent's bookkeeper,3weeks afterthe layoff-and 1 week before her recall-to record her as permanently laid off. In thelight of her subsequent recall it seems clear,and I find,that Green's instructions to thebookkeeper, if given, were the result of a miscalculation as to the likelihood of herreemployment,and did not indicate a fixed intention not to reemploy her11Celaya herself testified that the cup centers she was asked to sew were an "importantpart"of the garment on which she worked943732-51-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDCelaya's own testimony. She gave evidence that when queried by Green as tothe reason for the issuance of a check to her on a day other than the Respondent'sregular payday, she told him that she was "leaving" the plant. And when ques-tioned in redirect examination as to whether her last conversation with Mrs.Russell had occurred on the day she was "laid off," Celaya replied voluntarilythat the conversation had occurred on the day that she "left" the place. In thelight of the testimony quoted, and in view of the available evidence with respectto Celaya's recall by the Respondent under a set of circumstances substantiallysimilar to those already mentioned in connection with Knudson's case, I findno merit in the General Counsel's contention that Celaya was discriminatorilydischargedIn regard to Collelouri, also, I find that the General Counsel has failed tosustain his burden of proof. If Celaya's testimony that Collelouri accepted aunion membership application card in blank is acceptable, and I believe thatit is, her "activity" in behalf of the Union was so minor as to be insignificant.I have found no justification in the record for an inference that the Respond-pnt's supervisory officials were aware of it, and the record is silent as to thecircumstances under which her employment was terminated. She was not availa-ble as a witness, and did not testify.While, in proper cases, the failure of analleged dischargee to testify will not bar a finding by the Board that his or hertermination involved an unfair labor practice, such a conclusion, in the faceof a contrary contention by the Respondent, must necessarily rest upon thereliable, probative and substantial evidence offered by other witnesses.'Nosuch evidence has been offered in this case. I find that the record is insufficientto sustain the General Counsel's contention that Collelouri was dismissed dis-criminatorily, to discourage union membership or activity in its behalf.The allegations of the amended complaint with respect to the discriminatorycharacter of the "lockout" or mass layoff which occurred on the 23rd of March arebottomed entirely upon the testimony of a single witness-Klein.The lattertestified thatMrs. Russell, in a subsequent telephone conversation with her,had characterized the layoff as one calculated to enable the Respondent to getrid of the union supporters in its employ. I find Klein's testimony with respecttoMrs. Russell's alleged admission unworthy of, credit.The forelady did notimpress me as the sort of person who would be likely to make unguarded admis-sions in the course of a casual telephone conversation-and the record, as awhole, will not support an inference that she made one.Knudson's testimony,with respect to her layoff in March, establishes clearly that Mrs. Russell advisedher, thereafter, to leave her sweater and apron at the plant, since she wouldbe "coming back" to work. Such advice would clearly be inconsistent with afixed intent to dispense with Knudson's services ; I find no warrant in the recordfor an inference that Russell would have misled Knudson, deliberately, as toher prospects of reemployment when a forfeiture of the latter's personal propertymight result.The forelady testified also that it was her policy to recall former employeesof the Respondent through the employment service whenever possible, and notto recall those employed elsewhere at the time.Her testimony has not beendenied; I find it credibleThe record reveals that Knudson was employed else-where in July, when the Respondent recalled a number of its former employees.I find that the forelady's policy, note, provides a sufficient explanation of theRespondent's failure to recall herAnd a similar conclusion would seem to be18 CrosbyChemicals, Inc,85 NLRB 791, 799. LUCILLE OF HOLLYWOOD51warranted in the case of Celaya.Upon the entire record, I find that the Respond-ent's failure or refusal to recall these employees after the March layoff does notrender its motives suspect;I therefore reject, for lack of merit,the contentionthat the layoffsin March involved an unfair labor practice.2. Interference, restraint,and coercionThe complaint alleges that the Respondent,by its officers,agents, and em-ployees, interfered with, restrained,and coerced its employees in connection withtheir effort to exercise rights guaranteedby the Act.In connection with his con-tention, in this regard,the General Counsel has listed in the complaint thevarious acts and statements which, it is alleged, involved illegal interference,restraint,and coercion.I find it unnecessary,in the light of the present record,to discuss the sufficiency of the evidence with respect to each type of conducttherein set forth.The General Counsel's contention,in general,has merit.Specifically,I find illegal interference,restraint,and coercion in the remarkof Forelady Russell on the 9th of January. This conclusion is bottomed uponthe evidence, which I credit, that:(1) She referred, in the course of her remarks, to the possibility that theplant mightbe moved to Long Beach if "labor trouble"there made it necessaryfor the Respondent,ultimately,to deal with the Union-and that such a moveon the part of the Respondent might deprive the workers of their employment.(2) She requested the employees to bring their grievances directly to theRespondent'smanagement,and to resign if they were basically dissatisfiedwith the conditions of their employment.l0(3)She suggested that the employees undertake to determine for themselvesthe identity of the union adherents ; the suggestion was accompanied by, andrelated to, the observation-found coercive elsewhere in this report-that theRespondent might otherwise be persuaded to move its plant 20The suggestion that employees ought to determine for themselves the identityof the union supporters among the plant personnel might very well warrantdismissal as of no consequence if it were merely part of a noncoercive antiunionspeech.When,however, such a suggestion is coupled with clearly coercivestatements,reasonably calculated to induce action on the part of the employees,the suggestion itself must be regarded as an integral part of an illegal courseof conduct.Essentially, the statements of Mrs. Russell constituted an attemptcoercively to enlist the aid of the antiunion faction among the Respondent'semployees in the identification of the union supporters, a type of activity pro-scribed-in the case of the Respondent-by established decisional doctrine.To permit the Respondent to coerce its employees into such a course of actionis to permit the accomplishment of a forbidden end by indirection, i. e , throughthe medium of the antiunion faction ; the Board, if it permitted such conductwould, in effect, sanction a readily contrived device for evasion of the Act 21I find, therefore, that the forelady's suggestion, when considered in the light ofthe coercive statements made in conjunction with it, involved an unfair laborpractice.The record reveals that certain employees of the Respondent made an immedi-ate effort to satisfy Mrs. Russell, by the initiation and circulation of a petitionwhich required their fellow employees to declare themselves content with the20Antone Louis d/h/a Metropolitan Markets,83 NLRB 1106.20John H Mackin Peanut Co., Inc, 84NLRB 38421Wytheville Knitting Mills, Inc, 78NLRB 640 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of their employment.While there is no evidence that any official ofthe Respondent suggested the petition, expressly, as a device to determine theattitudes of each worker with respect to his or her employment, or that theRespondent's office personnel supplied the paper used in its preparation withknowledge of the use to which it would be put, there can be no doubt that Mrs.Russell, at least, was aware of-its existence after it became available for signa-ture.Itwas circulated openly, during free time at the plant-and to someextent during working hours-with the assistance of the floor girls whose regu-lar work was under her direct supervision.Despite the absence of evidence inthe record that pressure of any kind was used to compel the addition of signaturesto the petition, I find that it was prepared and circulated as a direct result ofMrs. Russell's coercive suggestion, previously noted, and that it was circulatedon free time and during working hours with her knowledge and tacit approvalUnder the circumstances, I find that its preparation and circulation were directlyattributable to the Respondent, and that Mrs Russell's tacit approval of itscirculation during working hours involved illegal interference, restraint, orcoercion.In addition, I find that _llrs. Russell's refusal to interfere with the vituperativeattacks of employee Moscarella and others on Astrid Knudson during their freetime at the plant,'indicated, and was intended to indicate, her approval of theattacks.Her refusal to act did not derive, I find, from an official neutralitypolicySince the vocal activity of the antiunion faction did not begin untilMrs Russell had spoken, I find that the activity in question was a direct resultof the coercive suggestion, previously noted, which formed an integral part ofher remarks. In a proper case, it might well be argued that a respondent's failureor refusal to interfere with expressions of antiunion opinion by rank-and-fileemployees, during free time at the plant, does not involve an unfair labor prac-tice, since the Act guarantees the right of employees to refrain from union organ-izational activity or concerted activity for their mutual aid or protectionI havefound, however, that the activities of Moscarella and the other members of theantiunion faction were directly induced by the forelady's coercive statementsMrs. Russell's refusal to inhibit the excessive zeal displayed by the leaders of theantiunion group, under the circumstances, necessarily conveyed to the employeesthe impression that she approved it 22 I find that her ostensible neutrality in thisconnection actually involved an endorsement of the conduct attributable to theantiunion faction, and that it constituted illegal interference with, restraint, orcoercion of the Respondent's employees, at least insofar as it served to indicateher approval of statements and conduct which involved something more thanthe legitimate expression of views, argument, or opinion.Green's conduct at the 'time of the leaflet distribution must also be character-ized, in one respect at least, as violative of the statute.His threat to call thepolice to stop the distribution does not appear to have been made in the presenceof any employees ; in any event he made no effort to execute the threat. I findthat it did not constitute an unfair labor practice.His repetition of the organ-izer's language, regardless of his manner or the tone of voice he employed, didnot amount, in my opinion, to illegal interference, restraint, or coercion.Therecan be no doubt, however, that he was present at a point from which he couldobserve the departure of his employees-a point at which he, in turn, could beobserved-and that he remained there for an appreciable part of the compara-22 Specifically,I find that she gave tacit approval by hersilenceto theintei rogation ofKnudson as to the reasons why she had"brought in" the Union to organize the plant. LUCILLE, OF HOLLYWOOD53tively short period within which his employees left the plant. I find that hispresence, under the circumstances, was motivated, at least in part, by a desireto keep the leaflet distribution under surveillance-a course of conduct proscribedby the ActUpon the entire record I find. in sum, that Mrs. Russell's speech to the Respond-ent's employees on the 9th of January, her tacit approval-of the circulationduring working hours, of the petition pi eviously noted, her acquiescence in thecourse of conduct attributable to the antiunion faction which developed as aresult of the coercive suggestions embodied in her remarks, and Green's sur-veillance of the Union's leaflet distribution in February, constituted interferencewith, restraint, or coercion of the Respondent's employees in their exercise ofrights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, aboveywhich occurredin connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.TIIE REMEDYSince it has been found that the Respondent did engage in and is engaged inunfair labor practices, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found, specifically, that the Respondent interfered with, restrained,and coerced its employees in their exercise of rights guaranteed by Section 7 ofthe Act, by certain acts and statements on the part of its forelady, and by otherconduct attributable to Mishel Green, a member of the firm. Accordingly, itwill be recommended that the Respondent declare its intent to cease and desist infuture from the course of conduct described herein as violative of the Act, andfrom any and all other interference, restraint, and coercion directedagainst em-ployees, with respect to their exercise of rights which the Act guarantees.CONCLUSIONS OF LAwIn the light of these findings of fact, and upon the entire record inthe case,Imake the following conclusions of law :1.The Respondent, Lucille of Hollywood, is an employer within the meaning ofSection 2 (2) of the Act, engaged in commerce and business activities whichaffect commerce within the meaning of Section 2 (6) and (7) of the Act.2Undergarment Workers Union, Local No. 496, affiliated with the Inter-national Ladies Garment Workers Union, A F of L, is a labororganizationwithin the meaning of Section 2 (5) of the Act.3.By its interference with, restraint, and coercion of employees engaged inthe exercise of rights guaranteed by Section 7 of the Act, the Respondent didengage and has continued to engage in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.4.The unfair labor practices cited are unfair labor practices affecting com-merce, within themeaning ofSection 2 (6) and (7) of the Act.5.The Respondent,did not engagein unfairlabor practices within themeaningof Section 8 (a) (3) of the Act when it teilninated the services of Josephine 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollelouri and Astrid Knudson in December 1949, or in connection with thetermination of Laura Celaya's employment at or about the same time ; nor didits conduct in connection with the layoffs it made in March of 1950 involve suchan unfair labor practice.[Recommended Order omitted from publication in this volume.]AMERICAN PIPE AND STEEL CORPORATIONand T.R. WATSONINTERNATIONALBROTHERHOODOF BOILERMAKERS, IRONSHIPBUILDERSAND HELPERSOF AMERICA,AFL,AND ITS LOCAL UNION No. 92andT. R. WATSON.Cases Nos. 21-CA-361 and 21-CB-130.February7,1951Decision and OrderOn March 29, 1950, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent American Pipe and Steel Corporation, herein referred toas the Employer, and Respondent Local Union No. 92, referred toherein as the Local, had engaged in and were engaging in certainunfair labor practices, and recommending that they cease and desisttherefrom, and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also found that theseRespondents had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed as to them.TheTrial Examiner found that Respondent International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, AFL, re-ferred to herein as the International, had not engaged in any unfairlabor practices and recommended that the complaint with respect to itbe dismissed.Thereafter, the- Local and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.,The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, recommenda-tions, and conclusions, to the extent that they are consistent with ourconclusions and order, hereinafter set forth.1.We agree with the Trial Examiner that the contract executed onOctober 16, 1948, by the Employer, the Local, and the International isnot invalid.In so finding, we reject the General Counsel's contention'The General Counsel and the Local also requested oral argument.These requests arehereby denied because the record and the exceptions and briefs,in our opinion,adequatelypresent the issues and the positions of the parties.93 NLRB No. 11